



Exhibit 10.A



RESTRICTED STOCK UNIT AWARD AGREEMENT
(US AND NON-US EMPLOYEES)


TERMS AND CONDITIONS


This Restricted Stock Unit Award Agreement, including any special terms and
conditions set forth in the appendix hereto for your country (the “Appendix”)
(together this “Agreement”), is made and entered into as of the Grant Date as
indicated on the equity award summary provided with this Agreement by and
between Mentor Graphics Corporation, an Oregon corporation (the “Company”), and
you pursuant to the Mentor Graphics Corporation 2010 Omnibus Incentive Plan (the
“Plan”). Unless otherwise defined herein, the capitalized terms used in this
Agreement will have the same defined meanings as in the Plan. The terms of this
Agreement are as follows:


1.    Grant of Restricted Stock Units.
Pursuant to the Plan, the Company hereby grants you restricted stock units (the
“RSUs”) with respect to shares of the Company’s common stock. The grant of RSUs
obligates the Company, upon vesting in accordance with this Agreement, to issue
to you one share of common stock for each RSU. The number of the RSUs granted to
you is indicated on the equity award summary provided with this Agreement. By
accepting this grant of the RSUs, you agree to all of the terms and conditions
of this Agreement, any further appendices or exhibits to this Agreement and the
Plan.
2.    Vesting of RSUs.
2.1    Except as provided in 2.2, 2.3 or 8.2, the RSUs under this Agreement
shall become vested for 25% of the shares on each of the first four
anniversaries of the Grant Date shown on the equity award summary, so that these
RSUs will be fully vested on the fourth anniversary of the Grant Date, provided
you remain continuously and actively employed through each vesting date.
2.2    To the extent this grant of RSUs is less than 50% vested at your death or
Disability (as defined in 14.7), the RSUs shall automatically be vested to a
total of 50% of the full RSU grant.
2.3    The RSUs shall become 100% vested if a Change in Control (as defined in
14.2) occurs and at any time after the earlier of the Approval Date (as defined
in 14.3), if any, or the Change in Control and on or before the first
anniversary of the Change in Control, (a) your employment is terminated by the
Company or a Subsidiary or Affiliate without Cause (as defined in 14.4), (b)
your employment is terminated by you for Good Reason (as defined in 14.6), or
(c) your employment terminates as a result of your death or Disability;
provided, however, that the RSUs may also become 100% vested in connection with
a Change in Control as provided in 8.2.
2.4    In the event of termination of your employment (as defined in Section
2.5) for any reason, the RSUs that are not vested at that time, and that do not
become vested under 2.2 or 2.3 as a result of the circumstances of your
termination, shall be forfeited and you shall have no right to vest in such RSUs
or to receive the underlying shares of common stock.
2.5    For purposes of this Agreement, your employment will be considered
terminated as of the date you are no longer actively providing services to the
Company or any of its Subsidiaries or Affiliates (regardless of the reason for
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and will not be extended by any statutory or
contractual notice period (e.g., your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any).  The Administrator shall have the
exclusive discretion to determine when you are no longer actively providing
services for purposes of this Agreement (including whether you may still be
considered to be providing services while on a leave of absence).
3.    Nature of Grant.
3.1    Nature of Grant. In accepting the grant you understand, acknowledge and
agree that:
3.1.1    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
3.1.2    the grant of the RSUs is voluntary and occasional and does not create
any contractual or other right to receive future grants of RSUs, or benefits in
lieu of the RSUs, even if RSUs have been granted in the past;
3.1.3    all decisions with respect to future grants of the RSUs, if any, will
be at the sole discretion of the Company;

1

--------------------------------------------------------------------------------



3.1.4    the RSU grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any other Subsidiary or Affiliate and
shall not interfere with the ability of the Company, the Employer or any other
Subsidiary or Affiliate, as applicable, to terminate your employment or service
relationship (if any);     
3.1.5    you are voluntarily participating in the Plan;
3.1.6    the grant of the RSUs and the shares of common stock subject to the
RSUs, and the income and value of same, are not intended to replace any pension
rights or compensation;
3.1.7    the RSUs and the shares of common stock subject to the RSUs, and the
income and value of same, are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;
3.1.8    the future value of the underlying shares of common stock is unknown,
indeterminable and cannot be predicted with certainty;
3.1.9 unless otherwise agreed with the Company, the RSUs and the shares of
common stock subject to the RSUs, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of the Company;
3.1.10     no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from the termination of your employment (as
defined in Section 2.5) by the Company or the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment or service agreement, if any) and in consideration of the grant of
the RSUs to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against the Company, the Employer or any other Subsidiary or
Affiliate, to waive your ability, if any, to bring any such claim, and to
release the Company, the Employer and all other Subsidiaries and Affiliates from
any such claim; if, notwithstanding the foregoing, any such claim is allowed by
a court of competent jurisdiction, then, by participating in the Plan, you shall
be deemed irrevocably to have agreed not to pursue such claim and agree to
execute any and all documents necessary to request dismissal or withdrawal of
such claims;
3.1.11     except as provided in section 8.2 below, the RSUs and the benefits
under the Plan, if any, will not automatically transfer to another company in
the case of a merger, take-over or transfer of liability; and
3.1.12 the following provisions apply only if you are providing services outside
the United States:
(a) the RSUs and the shares of common stock subject to the RSUs are not part of
normal or expected compensation or salary or bonus for any purpose; and
(b) neither the Company, the Employer nor any other Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between your local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to you pursuant to the settlement of the RSUs or the
subsequent sale of any shares of common stock acquired upon settlement.
3.2    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan or your acquisition or sale of the underlying shares
of common stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
4.    Non-Assignability of RSUs.
The RSUs may not be assigned or transferred except on death, by will or
operation of law.
5.    Delivery of Shares
Not more than ninety (90) days after the date on which the RSUs become vested,
the Company will issue to you the number of shares of common stock underlying
the RSUs that vested, and will deliver such shares to a brokerage account
established by you in accordance with instructions from the Company or in such
other manner as may be determined by the Company.
6.    Tax Withholding
6.1    If you are a U.S. taxpayer, you acknowledge that on each date that shares
underlying the RSUs are issued to you (the “Payment Date”), the fair market
value of the shares of common stock will be treated as ordinary compensation
income for U.S. federal and state income and FICA tax purposes, and that the
Company will be required to withhold taxes on these income amounts pursuant to
section 6.3 below.
6.2    You acknowledge that, regardless of any action taken by the Company or
the Employer, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items

2

--------------------------------------------------------------------------------



related to your participation in the Plan and legally applicable to you or
deemed by the Company or the Employer to be an appropriate charge to you even if
technically due by the Company or the Employer (“Tax-Related Items”) is and
remains your responsibility and may exceed the amount actually withheld by the
Company or the Employer. You further acknowledge that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the RSUs, including, but
not limited to, the grant, vesting, or settlement of the RSUs, the subsequent
sale of shares of common stock acquired pursuant to such issuance and the
receipt of any dividends and/or dividend equivalents; and (2) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the RSUs to reduce or eliminate your liability for Tax-Related Items or achieve
any particular tax result. Further, if you have become subject to tax in more
than one jurisdiction, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
6.3    Prior to any relevant taxable or tax withholding event, as applicable,
you agree to make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their withholding obligations with regard to all Tax-Related Items by
one or a combination of the following:
6.3.1    withholding from your wages or other cash compensation paid by the
Company and/or the Employer; or
6.3.2    withholding from proceeds of the sale of shares of common stock
acquired upon vesting/settlement of the RSUs, either through a voluntary sale or
through a mandatory sale arranged by the Company on your behalf pursuant to this
authorization; or
6.3.3    withholding in shares of common stock to be issued upon
vesting/settlement of the RSUs.
6.4    Depending on the withholding method, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
rates or other applicable withholding rates, including maximum applicable rates,
in which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in shares of common stock, for tax
purposes, you are deemed to have been issued the full number of shares of common
stock subject to the vested RSUs, notwithstanding that a number of the shares of
common stock are held back solely for the purpose of paying the Tax-Related
Items.
6.5    Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of common stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
7.    Data Privacy.
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Agreement and any other RSU grant materials by and among, as applicable,
the Employer, the Company and its other Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan. You understand that the Company and the Employer may hold certain
personal information about you, including, but not limited to, your name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all the RSUs or any other
entitlement to shares of common stock awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan. You understand that Data will
be transferred to Fidelity, or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have different data
privacy laws and protections from those of your country. You understand that you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative. You authorize
the Company, Fidelity and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that if you reside outside the United

3

--------------------------------------------------------------------------------



States, you may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consents herein on a purely voluntary basis. If you
do not consent, or if you later seek to revoke your consent, your employment
status or service and career with the Employer will not be adversely affected;
the only consequence of refusing or withdrawing your consent is that the Company
would not be able to grant RSUs or other equity awards to you or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
8.    Changes in Capital Structure.
8.1    If, prior to the full vesting of all the RSUs granted under this
Agreement, the outstanding shares of common stock of the Company are increased
or decreased or changed into or exchanged for a different number or kind of
shares or other securities of the Company by reason of any recapitalization,
reclassification, stock split, combination of shares, or dividend payable in
shares, appropriate adjustment shall be made by the Administrator in the number
and kind of shares subject to the unvested RSUs under this Agreement so that
your proportionate interest before and after the occurrence of the event is
maintained. Fractional shares will be disregarded. Any such adjustment made by
the Administrator shall be conclusive.
8.2    If, prior to the full vesting of all the RSUs granted under this
Agreement, there shall occur a merger, consolidation, or plan of exchange
involving the Company pursuant to which outstanding shares of common stock of
the Company are converted into cash, other securities or other property, or a
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, the assets of the Company,
then either:
8.2.1    the unvested RSUs shall be converted into restricted stock units of the
surviving or acquiring corporation in the applicable transaction, with the
amount and type of shares to be issued under such converted restricted stock
units to be determined by the Administrator, taking into account the relative
values of the companies involved in the applicable transaction and the exchange
rate, if any, used in determining shares of the surviving corporation to be held
by holders of shares of the Company following the applicable transaction; or
8.2.2    the unvested RSUs shall become 100% vested and all underlying shares
shall be issued simultaneously with the closing of the applicable transaction
such that you will participate as a shareholder in receiving proceeds from such
transaction with respect to those shares.
9.    Successorship.
Subject to the limits in section 4 above, this Agreement will be binding upon
and benefit the parties, their successors and assigns.
10.    Governing Law/Venue.
10.1    The grant of RSUs and the provisions of this Agreement are governed by
and subject to, the laws of the state of Oregon, without regard to the conflict
of law provisions, as provided in the Plan.
10.2    For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or this
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the state of Oregon and agree that such litigation shall be
conducted only in the courts of Clackamas County, Oregon, or the federal courts
for the United States for the District Court of Oregon, and no other courts,
where this grant is made and/or to be performed.
11.    Language.
If you have received this Agreement or any other document related to the Plan
translated into a language other than English, and if the meaning of the
translated version is different from the English version, the English version
will control.
12.    Notices.
Any notices under this Agreement must be in writing and will be effective when
actually delivered (including via electronic mail) or, if mailed, when deposited
postpaid. Mail shall be directed to you at your address shown in the Company’s
records or to such other address as you may certify by notice to the Company’s
legal department.
13.    Electronic Delivery.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree

4

--------------------------------------------------------------------------------



to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company.
14.    Definitions.
14.1 Administrator. Administrator means the Compensation Committee of the
Company’s Board of Directors.    
14.2 Change in Control. A Change in Control shall be deemed to occur upon the
earliest to occur after the Grant Date of any of the following events:
14.2.1    Acquisition of Stock by Third Party. The acquisition by any Person of
Beneficial Ownership of 40% or more of either the then-outstanding shares of
common stock of the Company or the Outstanding Voting Securities; provided,
however, that any acquisition directly from the Company shall not constitute a
Change in Control;
14.2.2 Change in Board of Directors. Individuals who, as of the Grant Date,
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two thirds of the directors then still in office who were directors on
the Grant Date or whose election or nomination for election was previously so
approved (collectively, the “Continuing Directors”), cease for any reason to
constitute at least a majority of the members of the Board;
14.2.3 Corporate Transactions. The effective date of a reorganization, merger or
consolidation of the Company (a “Business Combination”), in each case, unless
immediately following such Business Combination: (a) all or substantially all of
the Persons who were Beneficial Owners of Outstanding Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 51% of the combined voting power of the then outstanding
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction either owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Voting Securities; (b) no Person (excluding any corporation resulting from such
Business Combination) is the Beneficial Owner, directly or indirectly, of 40% or
more of the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of such corporation except to the
extent that such ownership existed prior to such Business Combination; and (c)
at least a majority of the board of directors of the corporation resulting from
such Business Combination were Continuing Directors at the time of the execution
of the initial agreement, or of the action of the Board, providing for such
Business Combination;
14.2.4 Liquidation. The approval by the shareholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than factoring the Company’s current receivables or
escrows due (or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale or disposition in one transaction or a
series of related transactions); or
14.2.5 Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar or successor item on any similar or successor
schedule or form) promulgated under the Exchange Act, whether or not the Company
is then subject to such reporting requirement.
14.2.6 Certain Definitions. For purposes of 14.2, the following terms shall have
the following meanings:
“Beneficial Owner” and “Beneficial Ownership” shall have the meanings set forth
in Rule 13d-3 promulgated under the Exchange Act.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.
“Outstanding Voting Securities” means the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors.
“Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person shall exclude (i) the Company, (ii)
any Subsidiary of the Company, (iii) any employee benefit plan of the Company or
Subsidiary of the Company or of any corporation owned, directly or indirectly,
by the shareholders of the Company in substantially the same proportions as
their ownership of stock of the Company, and (iv) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or Subsidiary
of the Company or of a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

5

--------------------------------------------------------------------------------



“Subsidiary” means, with respect to any Person, any business organization or
legal entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
14.3    Approval Date. Approval Date means the date on which the shareholders of
the Company approve a transaction, the consummation of which would result in the
occurrence of a Change in Control.
14.4    Cause. If you are a party to an employment or severance agreement with
the Company, Cause shall have the meaning set forth therein. If you are not a
party to an employment or severance agreement with the Company, termination by
the Company or any Subsidiary or Affiliate of your employment for Cause shall
mean termination (a) upon your willful and continued failure to perform
substantially your duties with the Company or any Subsidiary or Affiliate (other
than any such failure resulting from your incapacity due to physical or mental
illness), (b) upon your willful and continued failure to follow and comply
substantially with the specific and lawful directives of any person to whom you
directly or indirectly report within the Company or any Subsidiary or Affiliate
(other than any such failure resulting from your incapacity due to physical or
mental illness), (c) upon your willful commission of an act of fraud or
dishonesty resulting in economic or financial injury to the Company or any
Subsidiary or Affiliate, or (d) upon your willful engagement in illegal conduct
which is injurious to the Company or any Subsidiary or Affiliate.
14.5 Employer. Employer means the Company or the Subsidiary or Affiliate which
employs you.
14.6 Good Reason. If you are a party to a severance or employment agreement with
the Company, Good Reason shall have the meaning set forth therein. If you are
not a party to a severance or employment agreement with the Company, Good Reason
shall mean, without your express written consent, the occurrence after the
Approval Date, if applicable, or the Change in Control, of any of the following
circumstances, provided you give notice to the Company of your intent to
terminate your employment for Good Reason within 90 days after notice to you of
such circumstances and such circumstances are not fully corrected by the Company
or any Subsidiary or Affiliate within 30 days after your notice:
14.6.1    the assignment to you of any duties inconsistent with the position in
the Company or any Subsidiary or Affiliate that you held immediately prior to
the Approval Date, if applicable, or the date of the Change in Control (the
“Change in Control Date”), a significant adverse alteration in the nature or
status of your responsibilities or the conditions of your employment from those
in effect immediately prior to the Approval Date, if applicable, or the Change
in Control Date, or any other action by the Company or any Subsidiary or
Affiliate that results in a material diminution in your position, authority,
title, duties or responsibilities;
14.6.2    the reduction of your annual base salary as in effect on the Approval
Date, if applicable, or the Change in Control Date or as the same may be
increased from time to time;
14.6.3    the relocation of the offices at which you are principally employed
immediately prior to the Approval Date, if applicable, or the Change in Control
Date (your “Principal Location”) to a location more than twenty-five (25) miles
from such location or the Company or any Subsidiary or Affiliate requiring you,
without your written consent, to be based anywhere other than your Principal
Location, except for required travel on the Company’s or any Subsidiary's or
Affiliate's business to an extent substantially consistent with your present
business travel obligations;
14.6.4    the failure to pay to you any portion of your current compensation or
to pay to you any portion of an installment of deferred compensation under any
deferred compensation program of the Company or any Subsidiary or Affiliate
within seven (7) days of the date such compensation is due;
14.6.5    the failure to continue in effect any material compensation or benefit
plan or practice in which you are eligible to participate in on the Approval
Date, if applicable, or the Change in Control Date (other than any equity based
plan), unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure to
continue your participation therein (or in such substitute or alternative plan)
on a basis not materially less favorable, both in terms of the amount of
benefits provided and the level of your participation relative to other
participants, as existed at the time of the Approval Date, if applicable, or the
Change in Control Date; or
14.6.6    the failure to provide you with the number of paid vacation days to
which you are entitled on the basis of years of service in accordance with the
Employer’s normal vacation policy in effect on the Approval Date, if applicable,
or the Change in Control Date.
14.7 Disability. If you are a party to a severance or employment agreement with
the Company, Disability shall have the meaning set forth therein. If you are not
a party to a severance or employment agreement with the Company, termination of
your employment for Disability shall result if, as a result of illness or injury
you suffer

6

--------------------------------------------------------------------------------



from a condition of mind or body that permanently prevents full-time employment
by the Company or a Subsidiary or Affiliate, as conclusively determined by the
Administrator.
15.    Severability.
The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.
16.    Appendix.
Notwithstanding any provisions in this Agreement, the grant of RSUs shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for your country. Moreover, if you relocate to one of the countries
included in the Appendix, the special terms and conditions for such country will
apply to you, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Agreement.
17.    Imposition of Other Requirements.
The Company reserves the right to impose other requirements on your
participation in the Plan, on the RSUs and on any shares of common stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
18. Code Section 409A.
18.1 Notwithstanding any provision to the contrary in this Agreement, in the
event that you are a U.S. taxpayer and any amounts payable hereunder constitute
non-qualified deferred compensation under Section 409A of the Internal Revenue
Code of 1986 (the “Code”), then the time of payment of any shares of common
stock which become payable by reason of your termination of employment shall not
be accelerated unless your termination of employment constitutes a “separation
from service” within the meaning of Section 409A of the Code.
18.2 If you are a U.S. taxpayer and a “specified employee” (within the meaning
of Section 409A of the Code) at the time of your separation from service, any
delivery of shares of common stock hereunder shall be made 30 days following the
earlier of (i) the expiration of the six-month period following your separation
from service and (ii) your death, to the extent such delayed payment is
otherwise required to avoid a prohibited distribution under Section 409A of the
Code.
18.3 If you are a U.S. taxpayer, to the extent that the payment event for any
amount under this Agreement constituting non-qualified deferred compensation
under Section 409A of the Code is a Change in Control, such amount shall become
payable only if the event constituting a Change in Control would also constitute
a change in ownership or effective control of the Company or a change in the
ownership of a substantial portion of the assets of the Company within the
meaning of Section 409A of the Code.
18.4 If you are a U.S. taxpayer, the RSUs granted hereunder are intended to be
compliant with Section 409A of the Code, and shall be interpreted, construed and
operated to reflect this intent. Notwithstanding the foregoing, this Agreement
and the Plan may be amended at any time, without the consent of any party, to
the extent necessary or desirable to satisfy any of the requirements under
Section 409A of the Code, but the Company shall not be under any obligation to
make any such amendment.
18.5 Nothing in this Agreement or the Plan shall provide a basis for any person
to take action against the Company or any Subsidiary or Affiliate based on
matters covered by Section 409A of the Code, including the tax treatment of any
amount paid or RSUs granted under this Agreement, and neither the Company nor
any of its Subsidiaries or Affiliates shall, under any circumstances, have any
liability to you or your estate or any other party for any taxes, penalties or
interest due on amounts paid or payable under this Agreement, including taxes,
penalties or interest imposed under Section 409A of the Code.
19. Insider Trading Restrictions/Market Abuse Laws.
You acknowledge that, depending on your country, you may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell shares of common stock or rights to shares of common stock
(e.g., the RSUs) under the Plan during such times as you are considered to have
“inside information” regarding the Company (as defined by the laws in your
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. You are responsible for ensuring compliance with
any applicable restrictions and are advised to consult your personal legal
advisor on this matter.
20. Foreign Asset/Account Reporting Requirements.
You acknowledge that there may be certain foreign asset and/or account reporting
requirements which may affect your ability to acquire or hold shares of common
stock acquired under the Plan or cash received from participating

7

--------------------------------------------------------------------------------



in the Plan (including from any dividends paid on shares of common stock
acquired under the Plan) in a brokerage or bank account outside your country.
You may be required to report such accounts, assets or transactions to the tax
or other authorities in your country. You also may be required to repatriate
sale proceeds or other funds received as a result of your participation in the
Plan to your country through a designated bank or broker within a certain time
after receipt. You acknowledge that it is your responsibility to be compliant
with such regulations, and you are advised to consult your personal legal
advisor for any details.
21. Waiver.
You acknowledge that a waiver by the Company of breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other provision
of this Agreement, or of any subsequent breach by you or any other participant.








* * * * * * * * * * * * *
By clicking the “Accept” button, you represent that you are familiar with the
terms and provisions of the Plan, and hereby accept this Agreement subject to
all of the terms and provisions thereof. You have reviewed the Plan and this
Agreement in their entirety and fully understand all provisions of this
Agreement. You agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan
or this Agreement.


You acknowledge and agree that if you have not actively accepted the RSUs by
clicking the “Accept” button or rejected the RSUs prior to the first vesting
date described in Section 2.1 of this Agreement, you are deemed to have accepted
the RSUs and the terms and conditions set forth in the Plan and this Agreement.



8